 Case 2:20-cv-02121-PKH Document 17              Filed 05/24/21 Page 1 of 1 PageID #: 66




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

SANDRA VAHLDICK                                                                    PLAINTIFF

v.                                   No. 2:20-CV-02121

UNITED STATES OF AMERICA
aka UNITED STAES POSTAL SERVICE                                                   DEFENDANT

                                           ORDER

       The parties filed a joint motion (Doc. 16) to dismiss this case with prejudice. The motion

represents the parties have reached a settlement. Rule 41(a)(2) gives the Court discretion to

dismiss a case on Plaintiff’s motion on terms that the Court considers proper. The motion will be

granted.

       IT IS THEREFORE ORDERED that the motion to dismiss (Doc. 16) is GRANTED and

this case is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED this 24th day of May, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
